Citation Nr: 1548176	
Decision Date: 11/16/15    Archive Date: 11/25/15

DOCKET NO.  13-18 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to July 1969.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2015, the Board remanded the current issue for further evidentiary development.  

Also remanded by the Board in April 2015 was the issue of entitlement to service connection for tinnitus.  In June 2015, the RO granted that claim.  Therefore, it has been resolved and is not on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (because appellant's first appeal concerned rejection of logically up-stream element of service connection, appeal could not concern logically down-stream elements).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, it finds that further development is necessary prior to adjudication of the Veteran's claim for service connection for bilateral hearing loss.

In May 2012, a VA audiologist opined that the Veteran's hearing loss was not at least as likely as not related to his period of service, because his enlistment and separation audiograms were within normal limits, with no significant threshold shifts.  In April 2015, the Board remanded the Veteran's claim to afford him an additional VA examination and medical opinion, and requested that the examiner indicate whether it was at least as likely as not that the Veteran's hearing loss began during service or was related to any incident of service.  In May 2015, the requested examination was provided, but the examiner essentially reiterated the opinion provided by the May 2012 audiologist, stating that the Veteran's current hearing loss was not at least as likely as not caused by or a result of an event in military service, because his hearing thresholds remained within normal limits during that time period, with no significant shifts.  However, hearing loss need not be shown in service for service connection to be established; rather, service connection may be established for a current hearing disability with evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

Based on the foregoing, and as the Veteran's in-service acoustic trauma has been conceded, the Board finds that an additional VA opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Send the claims file to a VA audiologist for review.  If the audiologist determines a new examination is needed to respond to the question posed, one should be scheduled.  Following review of the claims file, the audiologist should provide an opinion as to whether the Veteran's bilateral hearing loss is at least as likely as not (50 percent or greater probability) related to service.  In rendering the opinion, the audiologist should address the significance of the Veteran's in-service and post-service noise exposure, and should explain why the Veteran's current hearing loss is/is not merely a delayed response to his conceded in-service acoustic trauma.

2.  After completing the requested action, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given  the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




